 


109 HRES 525 IH: Expressing the sense of the House of Representatives with respect to the trial and sentencing of Mikhail B. Khodorkovsky and the seizing of assets and state-directed takeover of the Yukos Oil Company by the Government of the Russian Federation.
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 525 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mr. Wicker (for himself and Mr. Lantos) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to the trial and sentencing of Mikhail B. Khodorkovsky and the seizing of assets and state-directed takeover of the Yukos Oil Company by the Government of the Russian Federation. 
 
Whereas the Russian Federation is an invited Member of Group of Eight (G–8) nations and presumes to be a member of the family of democratic nations; 
Whereas the United States supports the development of democracy, civil society, the rule of law, and free markets in Russia and in other independent states of the former Soviet Union; 
Whereas the rule of law, the impartial application of the law, and equal justice for all in the courts of law are fundamental principles in all democratic societies; 
Whereas investment, both foreign and domestic, in the Russian economy is vital for growth and raising the standard of living of the citizens of Russia; 
Whereas property rights are a bulwark of civil society against encroachment by the state and a fundamental building block of democracy;  
Whereas the trial and sentencing of Mikhail B. Khodorkovsky and Platon Lebedev, former top officials of the Yukos Oil Company, raises questions about selective and discriminatory application of the law in Russia; 
Whereas the actions of the Government of the Russian Federation against the Yukos Oil Company, including the taking of its principal asset, Yuganskneftegaz, have caused United States investors in the Yukos and Menatap companies to lose vast amounts in investments and shareholder value; and 
Whereas such activities are contrary to the rules and practices of a market economy and undermine Russia’s eventual membership in the World Trade Organization: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)law enforcement and judicial authorities of the Russian Federation failed to provide Mikhail B. Khodorkovsky and Platon Lebedev the full measure of their rights under the Russian Constitution to defend themselves against the alleged crimes;  
(2) Mikhail Khodorkovsky and Platon Lebedev were not accorded a fair and transparent trial before a truly independent and impartial judiciary; and 
(3)Russian authorities should act to prove that— 
(A)the cases against Mikhail Khodorkovsky and Platon Lebedev are not politically motivated;  
(B)the legal system is not simply an instrument of the Kremlin;  
(C)the state judicial system is truly independent; and 
(D)the state is not engaged in a campaign to selectively reclaim or renationalize private enterprises. 
 
